DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
2. 	This action is responsive to the request for continued examination application filed on 8/5/2022. Claims 15, 25, 26, 28-29 and 47-51 are presented for examination. Claims 42-46 have been cancelled. Claims 47-51 are newly added claims. Claims 15, 25 and 26 are independent claims.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2022 has been entered.

Response to Arguments
4.	Applicant's arguments with respect to claims 15, 25, 26, 28-29 and 47-51 have been considered but are moot in view of the new ground(s) of rejection.
	In view of amendment, the references of Ono and Forutanpour have been added for new ground of rejections.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 15, 25-26, 28-39, 47 and 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Robaina et al. (US 2018/0197624 A1; hereinafter Robaina) in view of Maciocci et al. (US 2012/0249741 A1: hereinafter Maciocci) and further in view of Ono et al. (US 2017/0188816 A1; hereinafter Ono).

Regarding claim 15, Robaina (Fig. 2A, 13C) discloses a method, comprising: 
obtaining medical data of a patient and an image of an affected area of the patient ([0130-132] discloses a health care provider (HCP) such as the medical doctor or optometric can view the image where an affected area is examined and [0138] discloses “The wearable device can receive data from the medical device and present information related to the received data to the wearer of the device (e.g., images from an imaging device, sensor data from a probe (e.g., thermometer), and so forth” or  [0296] discloses the wearable device of the surgeon 1904 may take an image of the organ 1904. After taking the image, the wearable device to generate and display a first virtual content screen 1910 containing the image of the organ)  );
obtaining at least one of data related to a location of a user (block 1334, par [0192]) and data related to a focus of the user (par [0040], [0046], [0121]);
generating, based at least in part on the medical data (par [0034] [0048] [0156]), a virtual object relating to the affected area of the patient (Fig. 19, par [0296], the wearable device of the surgeon 1904 may take an image of the organ 1904. After taking the image, the wearable device to generate and display a first virtual content screen 1910 containing the image of the organ), the virtual object being associated with an application (par [0127-0132]);
anchoring the virtual object (virtual object such as UI; [0043]) to a physical location (i.e. UI displayed on a physical location such as a wall; see Fig. 11, block 1110 and para [0124]).
Robaina does not teach: 
anchoring the virtual object to a physical location with a volume defined by a plurality of latitude coordinates, longitude coordinates, and altitude coordinates;
determining, based on at least one of the data related to the location of the user and the data related to the focus of the user, whether a field of view of the user includes the physical location;
managing the virtual object based on the determination.

Maciocci (Figs. 1, 25B) teaches:
anchoring the virtual object to a physical location (par [0248], the virtual object 14 may be anchored to a surface 16) with a volume defined by a plurality of latitude coordinates, longitude coordinates, and altitude coordinates (par [0248], the geotag may include latitude coordinates, longitude coordinates, altitude coordinates);
determining, based on at least one of the data related to the location of the user (par [0136], the processor may determine whether the position of the user has changed) and the data related to the focus of the user, whether a field of view of the user includes the physical location (par [0136], anchor surface); and
managing the virtual object based on the determination (par [0136-0137] anchoring a virtual object on the anchor surface).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Robaina with Maciocci to teach anchoring the virtual object to a physical location with a volume defined by a plurality of latitude coordinates, longitude coordinates, and altitude coordinates; determining, based on at least one of the data related to the location of the user and the data related to the focus of the user, whether a field of view of the user includes the physical location: and
managing the virtual object based on the determination. The suggestion/motivation would benefit the user can see the real display images combined with the virtual objects presented on the same display.

Robaina and Maciocci do not teach performing a patient registration based on the image of the affected area.
Ono teaches performing a patient registration based on the image of the affected area (par 0068] discloses that “The patient user is registered, for example, after the determination of diagnosis of a disease treated by the system. The patient user ID is issued, for example, when the patient information management unit 141 receives an input of patient information or the like” and” [0239-0240] discloses that “both the ophthalmic examination apparatus 200-a and the cloud server 100 have the image forming function, for example, image data of a two-dimensional cross-sectional image of the subject's eye E can be generated by the cooperation between the image forming unit 250 and the examination data processor 150”. Thus it is clear that the patient is registered where the user ID issued once the patient information management unit 141 receives an input of patient information such as the image of subject’s eye E)
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Robaina and Maciocci with Ono to teach performing a patient registration based on the image of the affected area. The suggestion/motivation would be to secure the patient information which is accessed only by certain institutions such as help care provider (doctor, hospital, clinic and so on). 

	Regarding claim 25, this claim differs from claim 15 in that the limitation a non-transitory computer readable medium storing a computer program is recited in the preamble.  Robaina teaches a non-transitory computer readable medium storing a computer program ([0073], [0486]).  Therefore, claim 25 is analyzed as same as claim 15.

Regarding claim 26, this claim differs from claim 15 in that the limitation “at least one storage medium” and “at least one processor” are additional recited.  These limitations is taught by Robaina ([0073], [0486]).  Therefore, claim 26 is analyzed as same as claim 15.

Regarding claim 28, Robaina, Maciocci and Ono disclose the system of claim 26.
Robaina does not teach wherein to manage the virtual object based on the determination, the at least one processor is configured to cause the system further to: 
in response to determining that the field of view of the user includes the physical location, displaying the virtual object at the physical location.
Maciocci teaches wherein to manage the virtual object based on the determination, the at least one processor is configured to cause the system further to: 
in response to determining that the field of view of the user includes the physical location, displaying the virtual object al the physical location (par [0136-0137]).
Before the effective of filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Robaina with Maciocci to teach wherein managing the virtual object based on the determination comprises: in response to determining that the field of view of the user includes the physical location, displaying the virtual object at the physical location. The suggestion/motivation would benefit the user can see the real display images combined with the virtual objects presented on the same display.
Regarding claim 29, Robaina, Maciocci and Ono disclose the system of claim 26.
Robaina does not teach wherein to manage the virtual object based on the determination, the at least one processor is configured to cause the system further to: 
in response to determining that the field of view of the user does not include the physical location, displaying to the user a real scene in the field of view of the user.
Maciocci teaches to manage the virtual object based on the determination, the at least one processor is configured to cause the system further to: 
in response to determining that the field of view of the user does not include the physical location, displaying to the user a real scene in the field of view of the user (par [0072, 0076 and 0083-0084]) discloses that as a user moves and walk around the room, the virtual object remain fixed on a wall 16 and other images such as desk, table is displayed in the field of viewed of the user).
Before the effective of filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art lo modify Robaina with Maciocci to teach teaches managing the virtual object based on the determination comprises: in response to determining that the field of view of the user does not include the physical location, displaying to the user a real scene in the field of view of the user. The suggestion/motivation would benefit the user can see the real display images combined with the virtual objects presented on the same display.
Regarding claim 30, Robaina, Maciocci and Ono disclose the system of claim 26. Robaina further teaches wherein to manage the virtual object based on the determination, the at least one processor is configured to cause the system further to: 
perform at least one of display operation, a zoom operation, a zoom out operation, and a pan operation on the application (par [0297], to enlarge the image of the abnormal part B).
Regarding claim 31, Robaina, Maciocci and Ono disclose the system of claim 26.  Robaina (Fig. 19) further teaches wherein the virtual object includes at least one of a mixed reality image, a virtual reality image, and an augmented reality image (par [0297], the surgeon's wearable device may generate and display an image of the abnormal part B as shown in the virtual screen 1930).
Regarding claim 32, Robaina, Maciocci and Ono disclose the system of claim 26.  Robaina further teaches wherein the data related to the location of the user includes data related to a motion state of the user (par [0121]).

Regarding claim 33, Robaina, Maciocci and Ono disclose the system of claim 32.  Robaina further teaches wherein the data related to the motion state of the user includes data related to a motion state of a head of the user (par [0119] and [0121]).

Regarding claim 34, Robaina, Maciocci and Ono disclose the system of claim 33.  Robaina further teaches wherein the at least one processor is configured to cause the system further to:
determine whether to display the virtual object based on the data related to the motion state of the head of the user (par [0121]).

Regarding claim 35, Robaina, Maciocci and Ono disclose the system of claim 26.  Robaina further teaches wherein the data related to the focus of the user includes at least one of data related to a motion state of an eye of the user and imaging data of a corneal reflection of the user (par [0117-0121]).

Regarding claim 36, Robaina, Maciocci and Ono disclose the system of claim 26. Robaina (Fig. 12) further teaches wherein the application includes at least one of a patient registration application, a patient management application, an image browsing application, and a printing application (par [0127]-[0132], medical record management systems).

Regarding claim 37, Robaina, Maciocci and Ono disclose the system of claim 26. Robaina (Fig. 2B) further teaches further comprising: one or more sensors (par [0042] [0056], environmental sensor).

Regarding claim 38, Robaina, Maciocci and Ono disclose the system of claim 37. Robaina (Fig. 2B) further teaches wherein the one or more sensors includes at least one of a scene sensor (par [0042] [0056], environmental sensor) and an electrooculogram sensor (par [0119]).

Regarding claim 39, Robaina, Maciocci and Ono disclose the system of claim 26. Robaina (Fig. 2B) further teaches wherein the medical data is collected by at least one of a positron emission tomography device, a computed tomography device, a magnetic resonance imaging device, a digital subtraction angiography device, an ultrasonic scanning device (par [0138], an ultrasound probe), or a thermal tomography device.

Regarding claim 47, Robaina, Maciocci and Ono disclose the system of claim 26.
Robaina does not teach wherein to manage the virtual object based on the determination the at least one processor is configured to cause the system further to:
anchor the virtual object to the physical location to allow the user view the virtual object from different perspectives when the user moves around in a virtual reality environment.
Maciocci teaches wherein to manage the virtual object based on the determination (par [0136-0137] anchoring a virtual object on the anchor surface), the at least one processor (par [0069, processor) is configured to cause the system further to:
anchor the virtual object to the physical location to allow the user view the virtual object from different perspectives when the user moves around in a virtual reality environment (par [0248], the virtual object 14 may be anchored to a surface 16 in the image and the user may move around the room but the virtual object display parameters change so the virtual object remains anchored to a desired anchor surface).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Robaina with Maciocci to teach anchor the virtual object to the physical location to allow the user view the virtual object from different perspectives when the user moves around in a virtual reality environment. The suggestion/motivation would benefit the user can see the real display images combined with the virtual objects presented on the same display.

Regarding claim 49, Robaina, Maciocci and Ono disclose the system of claim 26. Robaina further teaches wherein the at least one processor is configured to cause the system further to:
obtain image data collected by a scene sensor (par [0056], [0057], environmental sensors; an outward-facing imaging system may acquire an image of the user's environment as well as an image of the user when the user is in front of a reflective surface);
determine a change of the field of view of the user based on the image data (Fig. 1B, par [0042], the user's 210 pose changes (e.g., head pose, body pose, and/or eye pose), the field of view 155 can correspondingly change, and the objects within the field of view 155 may also change).

Regarding claim 50, Robaina, Maciocci and Ono disclose the system of claim 26.
Robaina (Fig. 2B) further teaches further comprising:
a scene sensor subunit mounted (the sensors 24, 28, 30, and 32) outside a head-mounted display device (par [0057], the sensors 24, 28, 30, and 32 may be user sensors while the sensor 34 may be an external sensor), the scene sensor subunit being configured to determine the position (par [0058], one or more cameras 28 may be downward-facing or outward-facing and configured to monitor the position, movement, and/or other features or properties of the arms, hands, legs, feet, and/or torso of a user, of another person in the user's FOV, objects in the FOV, etc) and/or the motion state of the user in the scene by capturing and analyzing image data (par [0058, [0065], The cameras 28 may be used to image the environment, and such images can be analyzed by the wearable device to determine whether a triggering event is occurring such that the wearable device may present (or mute) the visual or audible content being presented to the user), and by tracking a posture (par [0042], the user's 210 pose changes (e.g., head pose, body pose, and/or eye pose) and/or a movement of the user and a structure of the surrounding space (par 0098], [0110]).

Regarding claim 51, Robaina, Maciocci and Ono disclose the system of claim 26.
 Robaina and  Maciocci do not teach further comprising:
an eye movement image sensor configured to determine the focus of the user by detecting imaging of corneal reflection of the user.
Ono teaches an eye movement image sensor (image sensor) configured to determine the focus of the user by detecting imaging of corneal reflection of the user (par [0186], [0187], [0188], [0253], the alignment light beams reflected from the cornea are detected by the image sensor of the front image acquisition optical system; the stationary determination unit 262 can make the stationary determination based on a time course of the intensity of a signal from the CCD image sensor 223).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Robaina and Maciocci with Ono to teach an eye movement image sensor configured to determine the focus of the user by detecting imaging of corneal reflection of the user. The suggestion/motivation would be for doctors to detect the focus of the patient. 

8.	Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Robaina in view of Maciocci, Ono and further in view of Forutanpour et al. (US 2014/0078175 A1; hereinafter Forutanpour).

Regarding claim 48, Robaina, Maciocci and Ono disclose the system of claim 26.
Robaina, Maciocci and Ono do not teach wherein the at least one processor is configured to cause the system further to:
determine that the user and the virtual object are stationary for a time period:
relocate the virtual object for the user to view and/or interact with the virtual object.
Forutanpour teaches wherein the at least one processor (par [0007], processor) is configured to cause the system further to:
determine that the user and the virtual object are stationary for a time period (Fig. 8, steps 860 and 870, par [0093], [0094], an amount of time that the user has spent looking at the virtual object may be determined. This may be accomplished by monitoring the direction the user is looking and the focus of the user's eyes. It may be desirable for a user to not look at a particular virtual objects for an extended period of time),
relocate the virtual object for the user to view and/or interact with the virtual object (Fig. 8, steps 860 and 870, par [0093], [0094], each virtual object may be superimposed over the face of another person, if the user spends a lengthy period of time looking at the virtual object, the person may feel as if he is being stared at and [[0031] discloses the virtual object may be relocate to the next closest person ).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Robaina, Maciocci and Ono with Forutanpour to teach determine that the user and the virtual object are stationary for a time period, relocate the virtual object for the user to view and/or interact with the virtual object. The suggestion/motivation would be to provide the user to look directly at the eyes of the speaker.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889. The examiner can normally be reached M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D. NGUYEN can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGAN T. PHAM-LU/Examiner, Art Unit 2691   

     
/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691